Citation Nr: 0828605	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-31 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
February 2005.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to an increased 
evaluation for cervical spine degenerative disc disease and 
for lumbar spine degenerative arthritis.  However, the 
veteran submitted a statement in April 2008 in which he 
indicated that he was only appealing the issue of entitlement 
to service connection for a bilateral knee disorder. See 38 
C.F.R. § 20.204 (2007).  Accordingly, the issues of 
entitlement to an increased evaluation for cervical spine 
degenerative disc disease and for lumbar spine degenerative 
arthritis no longer remain in appellate status and no further 
consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the appellant with a proper 
notification letter.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the failure by the 
BVA to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA would 
seek to provide and which evidence the claimant is to 
provide, is remandable error.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In this case, it does not appear that the appellant has been 
adequately notified in connection with his claim for service 
connection for a bilateral knee disorder.  In this regard, 
the record contains a response form submitted by the veteran 
in October 2004 in which he acknowledged that he was provided 
notice about the evidence and information necessary to 
substantiate his service-connected benefits.  However, the 
claims file does not contain the notice letter to which the 
veteran was responding, nor did the veteran specify the claim 
to which he was referring.  As such, it is unclear as to 
whether the aforementioned notice was provided in connection 
with his claim for service connection for a bilateral knee 
disorder.  The Board also notes that the veteran did not 
indicate that he had been informed about the division of 
responsibilities in obtaining the evidence to support his 
claim.  The Court has indicated that such specific notice is 
required to comply with the law. Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Board does observe that a letter was later sent to the 
veteran in August 2006 one day after the issuance of a 
statement of the case denying the merits of his claim for 
service connection for a bilateral knee disorder.  The RO did 
not readjudicate the claim after the issuance of the letter.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  Moreover, the August 
2006 letter incorrectly stated that the April 2005 rating 
decision, which is currently on appeal, had become final and 
that he needed to submit new and material evidence to reopen 
his claim for service connection for a bilateral knee 
disorder.  As such, the veteran has actually been misinformed 
about the type of evidence necessary to substantiate his 
current claim.  Therefore, the Board finds it necessary to 
remand the veteran's claim so that the veteran may be 
provided a proper notice letter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for a 
bilateral knee disorder.  The letter 
should explain that the August 2006 
letter had incorrectly advised him that 
the April 2005 rating decision had 
become final and that he does not need 
to submit new and material evidence.  It 
should be noted that the merits of his 
claim for service connection for a 
bilateral knee disorder remain on 
appeal.  

The letter should also (1) inform the 
veteran of the information and evidence 
that is necessary to substantiate the 
claim; (2) inform him about the 
information and evidence that VA will 
seek to provide; and, (3) inform him 
about the information and evidence he is 
expected to provide.  The letter should 
specifically request that the veteran 
provide the names and addresses of any 
and all health care providers who have 
provided treatment for a knee disorder 
and request the necessary authorization 
to obtain such records.

2.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraph.  
Further development may include 
obtaining additional treatment records 
and/or affording the veteran a VA 
examination.

3.  After providing the veteran with a 
proper notice letter and undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for a bilateral knee 
disorder.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




